                                          Case 5:15-cv-05008-NC Document 576 Filed 05/10/19 Page 1 of 1




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                UNITED STATES DISTRICT COURT
                                  8                           NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         CONVERSANT WIRELESS LICENSING                     Case No.15-cv-05008-NC
                                  11     S.A.R.L.,,
                                                                                           JUDGMENT
                                                      Plaintiff,
Northern District of California




                                  12
 United States District Court




                                  13            v.
                                  14     APPLE, INC.,
                                  15                  Defendant.
                                  16
                                  17         In accordance with the Federal Circuit’s December 26, 2018, mandate and this
                                  18   Court’s May 10, 2019, order granting Apple’s motion for a finding of unenforceability of
                                  19   U.S. Patent No. 6,477,151, judgment is entered in favor of defendant Apple, Inc. and
                                  20   against plaintiff Conversant Wireless Licensing, S.A.R.L. with respect to issues on remand
                                  21   from the Federal Circuit. The clerk is ordered to terminate case No. 15-cv-5008-NC.
                                  22         IT IS SO ORDERED.
                                  23
                                  24   Dated: May 10, 2019                      _____________________________________
                                                                                      NATHANAEL M. COUSINS
                                  25                                                  United States Magistrate Judge
                                  26
                                  27
                                  28
